

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (the “Agreement”) is made between Hospira,
Inc., a Delaware corporation (the “Company”), and the Participant specified
below. The Agreement is subject to the provisions of the Hospira 2004 Long-Term
Stock Incentive Plan (the “Plan”), the terms of which are incorporated herein by
reference.
1.Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
(a)    The “Participant” is ______________________.
(b)    The “Grant Date” is ______________.
(c)
The number of “Restricted Stock Units” awarded under this Agreement is
__________. “Restricted Stock Units” are units of shares of Stock representing
the right to receive an equal number of shares of Stock on a Delivery Date.

(d)
The "Delivery Dates" are the respective dates on which Restricted Stock Units
vest and the shares of Stock represented by the Restricted Stock Units become
deliverable to the Participant pursuant to paragraph 4 below. The shares of
Stock shall be delivered in an equal whole number of shares of Stock (plus cash
equal to the Fair Market Value of any fractional share) to the Participant, or
to his/her personal representative in the event of the Participant’s death or
Disability, on the Delivery Date or within 30 days following such Delivery Date.

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan. Other
words and phrases used in this Agreement are defined pursuant to paragraph 9 or
elsewhere in this Agreement.
2.    Award. The Participant is hereby awarded the number of Restricted Stock
Units set forth in paragraph 1.
3.    Dividends and Voting Rights. Prior to each applicable Delivery Date of the
shares of Stock represented by Restricted Stock Units: (a) the Participant shall
not be treated as a shareholder as to those shares, and shall only have
contractual rights to receive them, unsecured by any assets of the Company or
its subsidiaries; (b) the Participant shall not be permitted to vote the
Restricted Stock Units; (c) neither dividends nor dividend equivalents shall be
paid or accrued with respect to the

 
 
 




--------------------------------------------------------------------------------



Restricted Stock Units; and (d) the Participant's right to receive shares with
respect to the Restricted Stock Units shall be subject to the adjustment
provisions relating to mergers, reorganizations and similar events set forth in
the Plan.
4.    Forfeiture Period.
(a)
The Restricted Stock Units shall be subject to forfeiture pursuant to paragraph
4(d) for a period (the "Forfeiture Period") commencing with the date of the
award and ending on the earliest to occur of the events described in paragraphs
4(b) and 4(c).

(b)
The Restricted Stock Units shall vest on each consecutive anniversary date of
the Grant Date with respect to one-third of the Restricted Stock Units (each
such anniversary date a “Delivery Date”).

(c)
The Restricted Stock Units to the extent they have not vested in accordance with
paragraph 4(b) and to the extent they have not previously been forfeited, shall
vest upon the date of a Change in Control that occurs on or before the Date of
Termination if the successor company (or parent thereof) has not either (i)
assumed the Restricted Stock Units effective on the date of the Change in
Control, without any modifications except as provided in the next sentence, or
(ii) replaced it with comparable restricted stock units as of such date having
the same intrinsic value as the Restricted Stock Units, and the same vested
percentage and vesting schedule as the Restricted Stock Units. The Restricted
Stock Units (if assumed) or the replacement restricted stock units shall provide
for full vesting if, within the first 24 months following the date of the Change
in Control, the Participant is involuntarily terminated for any or no reason or
if the Participant terminates with Good Reason.

(d)
The Restricted Stock Units shall be automatically forfeited upon the earliest to
occur of the following: (i) the Participant’s Date of Termination for any reason
other than death, Disability or Retirement; or (ii) subject to the provisions of
Section 5, the date the Participant engages in conduct which constitutes
Restricted Activity.

5.    Restricted Activity.
(a)
The Participant shall not, while employed by the Company and for a period of one
year following his/her Date of Termination:

(i)
without the prior written consent of the Committee, directly or indirectly
engage or assist any person engaging in any


 
2

 




--------------------------------------------------------------------------------



Competitive Business individually, or as an officer, director, employee, agent,
consultant, owner, partner, lender, manager, member, principal or in any other
capacity, or render any services to any entity that is engaged in any
Competitive Business; provided, however, that the Participant’s ownership of 1%
of any class of equity security of any entity engaged in any Competitive
Business shall not be deemed a breach of this paragraph 5(a) provided such
securities are listed on a national securities exchange or quotation system or
have been registered under Section 12(g) of the Securities Exchange Act of 1934,
as amended; or
(ii)
directly or indirectly divert, take away, solicit, or assist others in
soliciting any current or prospective customer, supplier, independent contractor
or service provider of the Company or any subsidiary or otherwise interfere with
the relationship between the Company or any subsidiary and any current or
prospective customer, service provider, supplier, independent contractor or
stockholder; or

(iii)
directly or indirectly induce any person to leave employment with the Company,
or solicit for employment other than on behalf of the Company, offer employment
to, or employ, any person who was an employee of the Company, in each case
within six months of such inducement, solicitation or offer.

(b)
If the Participant engages in any activity described in paragraph 5(a) without
the written consent of the Committee, the Company, as determined by the
Committee in its sole discretion, may terminate this Agreement and forfeit all
of the Restricted Stock Units (whether vested or unvested), and the Participant
shall immediately pay to the Company in cash the amount of any Financial Gain
realized by the Participant from the vesting of the Restricted Stock Units,
provided that such vesting occurred within one year from the date that the
Participant engaged in such Restricted Activity. The Committee may, in its sole
discretion, recover any amount owed by the Participant by setting off such
amount against any amount or award that would otherwise be granted or paid by
the Company to the Participant, reducing any future compensation or benefit to
the Participant or any combination thereof.

6.    Other Right to Correct Payments. Subject to the Company’s Executive
Compensation Recovery Policy, and notwithstanding anything in the Agreement to
the contrary, if the Committee determines, in its sole discretion, that the
number or value of Restricted Stock Units awarded under the Agreement was based
on

 
3

 




--------------------------------------------------------------------------------



the Company’s published financial statements that have been restated then, at
the Committee’s discretion, the Company may, but in no case later than 60 months
of such restatement:
(a)
cancel all Restricted Stock Units (whether vested or unvested) that were based
upon the financial performance in the published financial statements that was
subsequently restated;

(b)
rescind any delivery of shares of Stock that was based upon the financial
performance in the published financial statements that was subsequently
restated; and

(c)
if any amount or value has been realized from the vesting of the Restricted
Stock Units that would have been lower had the financial results been properly
reported, recover all or any Financial Gain realized by the Participant, as
determined by the Committee in its sole discretion, that resulted from the
financial results that were subsequently restated, and the Participant agrees to
repay and return any such Financial Gain to the Company. The Committee may, in
its sole discretion, effect any such recovery by obtaining repayment directly
from the Participant, setting off the amount owed to the Company against any
amount or award that would otherwise be granted by the Company to the
Participant, reducing any future compensation or benefit to the Participant or
any combination thereof.

7.    Award Not Transferable. The Restricted Stock Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.  Any attempt at assignment, transfer, pledge or
hypothecation, or other disposition of the Restricted Stock Units contrary to
the provisions hereof, and the levy of any attachment or similar process upon
the Restricted Stock Units, shall be null and void and without effect.
8.    Withholding. The Company is entitled to withhold an amount equal to the
Company’s required statutory withholding taxes for the respective tax
jurisdiction attributable to any share of Common Stock or cash deliverable in
connection with the Restricted Stock Units. Subject to such limitations as the
Company may establish from time to time, the Participant may satisfy any
withholding obligation in whole or in part by making a cash payment equal to the
amount required to be withheld.
9.    Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:
(a)
Competitive Business. The term “Competitive Business” means any business
activity in which the Company or any subsidiary is


 
4

 




--------------------------------------------------------------------------------



actively engaged on the Participant’s Date of Termination. For these purposes,
entities deemed to be engaged in Competitive Business include, by way of example
and not limitation, Abraxis BioScience, Inc., Baxter International Inc., Teva
Pharmaceuticals, Becton, Dickinson and Company, B. Braun Melsungen AG, Cardinal
Healthcare Inc., Fresenius Medical Care AG, Terumo Medical Corporation,
Patheon, Inc., and Edwards Lifesciences Corporation.
(b)
Date of Termination. The term “Date of Termination” means the first day
occurring on or after the Grant Date on which the Participant is not employed by
the Company or any of its subsidiaries (including the first day of a leave
classified within the Company’s Human Resources System as a Pay Continuation
Leave), regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a subsidiary or between two
subsidiaries; and further provided that, except for a leave classified as a Pay
Continuation Leave, the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
subsidiary approved by the Participant’s employer. If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30‑day period following
the transaction, employed by the Company or an entity that is then a subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Date of Termination caused by the Participant being discharged by the employer.

(c)
Disability. The term “Disability” means the Participant either is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months;  or by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, the Participant is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or a subsidiary.

(d)
Financial Gain. The term “Financial Gain” means the Fair Market Value of the
Common Stock on the Delivery Date that the Restricted Stock Unit is deemed
vested, multiplied by the number


 
5

 




--------------------------------------------------------------------------------



of shares of Stock actually distributed pursuant to this Agreement, reduced by
any taxes paid in countries other than the United States, to the extent that
such taxes are not otherwise eligible for refund from the taxing authorities.
(e)
Good Reason. The term “Good Reason” means the occurrence of any of the following
circumstances without the Participant's express written consent:

(i)
a significant adverse change in the nature, scope or status of the Participant's
position, authorities or duties from those in effect immediately prior to the
Change in Control, including, without limitation, if the Participant was,
immediately prior to the Change in Control, an executive officer of a public
company, the Participant ceasing to be an executive officer of a public company;

(ii)
the failure by the Company to pay the Participant any portion of the
Participant's current compensation;

(iii)
a reduction in the Participant's annual base salary (or a material change in the
frequency of payment) as in effect immediately prior to the Change in Control as
the same may be increased from time to time;

(iv)
the failure by the Company to award the Participant an annual bonus in any year
which is at least equal to the annual bonus, awarded to the Participant under
the annual bonus plan of the Company for the year immediately preceding the year
of the Change in Control;

(v)
the failure by the Company to award the Participant equity-based incentive
compensation (such as stock options, shares of restricted stock, or other
equity-based compensation) on a periodic basis consistent with the Company's
practices with respect to timing, value and terms prior to the Change in
Control;

(vi)
the failure by the Company to continue to provide the Participant with the
welfare benefits, fringe benefits and perquisites enjoyed by the Participant
immediately prior to the Change in Control under any of the Company's plans or
policies, including, but not limited to, those plans and policies providing
pension, life insurance, medical, dental, prescription, health and accident,
disability, vacation, and other executive perquisites;


 
6

 




--------------------------------------------------------------------------------



(vii)
the relocation of the Company's principal executive offices to a location more
than thirty-five miles from the location of such offices immediately prior to
the Change in Control or the Company requiring the Participant to be based
anywhere other than the Company's principal executive offices except for
required travel to the Company's business to an extent substantially consistent
with the Participant's business travel obligations immediately prior to the
Change in Control; or

(viii)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement as contemplated by
paragraph 4.

For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Participant that Good Reason exists shall be
conclusive.
(f)
Retirement. “Retirement” of the Participant means, the occurrence of the
Participant’s Date of Termination on or after the date that the Participant
reaches the age of 55 and has 10 years of combined service with the Company or
its subsidiaries (or with Abbott Laboratories and its affiliates, provided that
the Participant transitioned employment from Abbott to the Company in
conjunction with the distribution of the Company’s common stock to the Abbott
shareholders) (as determined by the Committee).

10.    Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.
11.    Not An Employment Contract. Restricted Stock Units do not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any of its subsidiaries, nor will it interfere in any way
with any right the Company or any of its subsidiaries would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.
12.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
13.    Notices.  Any written notice from one party to the other that is related
to this Agreement shall be in writing and shall be deemed sufficiently given if

 
7

 




--------------------------------------------------------------------------------



either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant's address
indicated by the Company's records, or if to the Company, at the Company's
principal executive office.
14.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.
15.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
Notwithstanding the foregoing, the terms of the Agreement may be amended by
Hospira as it shall deem necessary and appropriate in order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any proposed, temporary or final regulations promulgated thereunder.
* * * * * * *
IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.
Participant


    




Hospira, Inc.


By:     
Its: Chief Executive Officer



 
8

 


